 328DECISIONSOF NATIONALLABOR RELATIONS BOARDLocalUnion No.3, International Brotherhood ofElectricalWorkers, AFL-CIO (J.Livingston&Co., etal.)andNew York Telephone Company.Case 2-CC-1208June 7, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn March 2, 1972, Trial Examiner Charles W.Schneider issued the attached Decision in thisproceeding. Thereafter, the General Counsel, Re-spondent, and the Charging Party filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section- 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the Respondent, Local Union No. 3, Interna-tional Brotherhood of Electrical Workers, AFL-CIO,New York, New York, its officers, agents, andrepresentatives, shall take the action set forth in theTrial Examiner's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Trial Examiner: This case wastried before me in New York, New York, on November 1and 3 and December 28, 1971, upon an unfair laborpractice charge filed on September 21, 1971, by New YorkTelephoneCompany, Telco herein, against Local 3,International'Brotherhood of Electrical Workers, AFL-CIO,Local 1 3 herein, and upon a complaint issued by theGeneral Counsel of the National Labor Relations Board,on October 13, 1971. The complaint alleges in substancethat Local 3 engaged in unfair labor practices in violationof Section 8(b)(4)(i) and (ii)(B) of the National LaborRelationsAct (29 U.S.C. 128) by inducement andencouragement of employees of certain employers to stopwork and by threats to the employers, all in support of astrike by Telco's employees. The Respondent duly filed ananswer denying the commission of unfair labor practices.Briefs were filed by the General Counsel on January 31,1972, and by Local 3 on February 2, 1972. On February I,1972, Telco fileda posthearing memorandum in the natureof a brief.Upon the entirerecord,includingmy observation of thewitnesses,Imake the following further:FINDINGS AND CONCLUSIONS1.JURISDICTIONNew York Telephone Company (Telco), a New Yorkcorporation, with its office and principal place of businesslocated at 140 West Street, Borough of Manhattan, cityand State of New York, is engaged in providing telephoneservice in the State of New York. During the past fiscalyear,Telephone derived in excess of $1 million grossrevenues from its operations and, during the same period,itpurchasedmaterial and goods in excess of $50,000directly from firms located outside the State of New York.Telco is, and has been at all times material herein, anemployer engaged in commerce and in an industryaffecting commerce within the meamng of Sections 2(2),(6), and (7) and 8(b)(4) of the Act.At all times material herein, L. K. Comstock and Co.(herein called Comstock), Lord Electric Co. (herein calledLord), and J. Livingston & Co. (herein called Livingston),have been engaged in business as electrical contractors inthe construction industry and, at the times describedbelow, said electrical contractors, pursuant to agreementswith Telco, were engaged in installing telephone cables andwires at jobsites located at Park Avenue and 94th Street,488 Madison Avenue, One Liberty Place, 1409 Broadway,One Lincoln Plaza, 919 Third Avenue, 825 Third Avenue,and 800 Second Avenue, all located in the Borough ofManhattan, city, county, and State of New York.Comstock, Lord, and Livingston are and have been at alltimes material herein persons engaged in commerce and inan industry affecting commerce within the meamng ofSections 2(I), (6), and (7) and 8(b)(4) of the Act.Local 3 is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.II.THE UNFAIR LABOR PRACTICESIn the Borough of Manhattan, New York City, Telco hasformany years subcontracted to independent companiesthe placing of telephone wire and cable and the fasteningof certain iron work and terminals in buildings underconstructionorundergoingmajor alteration,when itappears that all the construction workers on a project aremembers of AFL-CIO Building Trades Council unions.The employees of these contractors are represented byLocal 3. The contractors involved here are Livingston,Comstock, and Lord.On these jobsites the necessary material and apparatusused by the contractors is ordinarily delivered andunloaded by Telco craftsmen, i.e., employees. The contrac-tors' employees,members of Local 3, then remove theequipment from the point where it has been unloaded byTelco, transfer it to the point of use, and subsequentlyinstall it.197 NLRB No. 59 LOCAL UNION 3, IBEWThe Telco craftsmen,representedby CWA,have beenengaged in an economic strike against Telco sinceJuly 14,1971.During this strike,Telcohas had various manage-ment personnel performing many of the essential taskspreviously performed by the striking craft employees.Among these functions has been thedeliveryof materialsand apparatus to building sites or buildings undergoingalterations.From the beginning of the strike to on or about August31, 1971, deliveries were made to the jobsite by manage-ment or nonstriking personnel.For the most part, thesedeliveries were acceptedby thecontractors'employees andthematerial was installed,though there apparently wereone or two instances in which the contractors'employeesrefused to accept or place the materials. After August 31,virtually all deliveriesmade on behalf of Telco to thesejobsiteswere refused acceptance by the contractors'employees or their supervisors,thereby substantiallyimpeding or completely preventing performance by thecontractors of their work for Telco. The reason ascribedfor these refusals is that Telco'smanagement personnel orotherdeliverymen were performing the work of strike-breakers,and that it is contrary to trade union principlesfor Local 3 members to "aid or abet"strikebreakers.Workhas not been impeded on all locations,however.Local3'sprincipal defense is that the action of theemployees of the contractors was individual action forwhich Local3 is not responsible.Alternatively,Local 3states other defenses detailed hereafter.A.The FactsThe following individuals are involved in the events:Thomas Van Arsdale, business manager for Local 3; PeterJ.McCall, supervisor of contract labor for Telco; AnthonySalerno, telephone superintendent for Comstock; JohnFenley, general superintendent of Lord and vice presidentof Local 3; J. Duffy, superintendent of Livingston; and SolWerboff and Arthur Smith, general foremen of J. Living-ston & Co. and members of Local 3.B.The August 31, 1971, MeetingOn August 31, 1971, a luncheon meeting at a restaurantin Queens was arranged, apparently by Salerno and on hisinitiative,towhich Salerno invitedMcCall and VanArsdale. Fenley also attended. The apparent purpose of themeeting was to discuss the extent to which performance ofTelco's contract work would be or was being affected bythe CWA strike against Telco. Specifically, the problemprincipally discussed was whether materials delivered toiThus, according to Supervisor McCall, in the August 31meeting,BusinessManager Van Arsdale stated Local 3's position to be that,Local 3 felt this [acceptance of deliveries from Telcopersonnel] wasaiding and abetting strikebreakers, and that they woulddiscontinue itThey would refuse to accept deliveries made by suchpeopleor by non-striking craft workers.The Stewards would be notified not to acceptthese deliveriesMr Van Arsdale said he was taking what he considered a TradeUnion position in this, and he was sorry but that was as far as theycould go with it329the contract jobs by Telco's management or nonstrikingpersonnel would be accepted and installed by the employ-ees of Telco's contractors.Of the four individuals present at the meeting all butSalerno testified-McCall as a witness for the GeneralCounsel, Van Arsdale and Fenley as witnesses for Local 3.There is disagreement in the testimony of McCall on theone hand, and that of Van Arsdale and Fenley on theother, as to important details of this meeting. McCall'stestimony in substance is that Van Arsdale stated that hehad been notified by his stewards that managementpersonnel were making deliveries of telephone equipmentto the jobsites and that Van Arsdale further said that thestewards would be notified not to accept such deliveriesbecause to accept them would be aiding and abettingstrikebreakers. iThe testimony of Van Arsdale and Fenley as to thisconversation, in substance, is that McCall asked VanArsdale under what circumstances Local 3 members whowere employees of the contractors would accept deliveriesof material, that Van Arsdale responded that in his opinionLocal 3 members would decline to accept deliveries madeby management personnel, but would install arty materialwhich had been delivered to the job prior to the CWAstrike, and would also accept deliveries of materials such asironwhich prior to the strike had been customarilydelivered to the jobsite by independent truckers. VanArsdale and Fenley denied that Van Arsdale representedsuch positions or actions to be the position or action ofLocal 3 itself. I find the dispute unnecessary to resolve forreasons stated later.Following this meeting Telco, apparently in an effort toavoid refusal of material delivered by its managementpersonnel, contracted with independent truckers to makedeliveriesof the material to the jobsites. Several suchdeliveries were made. However, on or about September 7,1971, Telco Supervisor McCall received a telephone callfromLord's superintendent,Fenley.Fenley advisedMcCall that he (Fenley), Joe Duffy, the superintendent ofLivingston, and Comstock Superintendent Salerno had metwith Van Arsdale, who had advised them that deliverieswould not be accepted from the independent truckersbecause their employment by Telco was merely a subter-fuge to circumvent the problem of delivery by managementpersonnel. There is a dispute between McCall and Fenleyas to the precise language of this conversation. AccordingtoMcCall, Fenley quoted Van Arsdale as saying that hehad instructed Local 3 members not to accept deliveriesmade by truckers.2 Fenley's testimony, to the contrary, isthat he told McCall that Van Arsdale had advised himThat heconsidered it strikebreaking, and that it could not continue2Thathe was going to stop it.ThusMcCall'stestimony is that Fenley toldMcCall that,MrVan Arsdale had told the three people at that meeting whom Ihave identified that the use of independent Union trucking contractorstomake telephone deliveriesformerlymade byCWA members was asubterfuge,and he went on to say that they were not to acceptdeliveries made by independent trucking companiesthat he considered it, if not strike breaking,aiding and abettingstrike breaking 330DECISIONS OF NATIONALLABOR RELATIONS BOARD(Fenley) that if outside truckers delivered the material,Local 3 members would probably decline to accept it. Forreasons given later I find it unnecessary to resolve thisconflict in testimony.On September 9, 1971, Local 3 held its regular monthlymembership meeting, at which the Telco situation wasdiscussed by Business Manager Van Arsdale. Van Arsdalestated to the membership his view that when managementpersonnel or independent truckers delivered to jobsitesmaterial which Telco employees had delivered prior to theCWA strike, they were acting as strikebreakers and that itwas contrary to trade union principles for Local 3 membersto work with strikebreakers. However, Van Arsdale statedthat each individual member would have to decide forhimselfwhat position to take in the matter. He alsoexpressed similar views in individual discussions withmembers.3In his testimony, Mr. Van Arsdale candidly acknowl-edged his personal conviction that the handling of thecontroversialmaterialby Local 3 members, or theirworking jointly with Telco employees performing suchwork, was in the nature of strikebreaking and contrary totrade union principles and that a unionman should notwork under such circumstances.4Those views Mr. Van Arsdale holds very strongly.5Van Arsdale denied that he ever told or instructed Local3members not to handle or install the controversialmaterial or that he threatened them with any punitiveaction if they handled or installed the material. He furthertestified that in his discussions with members he soughtonly to clarify what constituted strikebreaking, in orderthat each member might decide his course of action forhimself.On or about September 10, 1971, another meeting,apparently accidental, took place between Telco Supervi-sorMcCall and Business Manager Van Arsdale. On thisoccasion,McCall told Van Arsdale that the Company wastaking a serious view of the situation and that unless thecontract jobs could be completed, Telco would have toconsider taking other courses of action. Specifically,McCall indicated that among the alternatives were courtactionor elimination of the contract system on apermanent basis and having the contract work performedby Telco's employees. Van Arsdale's response in substance3Mr Van Arsdale's testimony, in part, as to his statements at themembership meeting is as followsIexplained to the members under what circumstances there would bestrike breakers involved in the progress of a fobIexplained to the members that if there were management peopledeliveringmaterial to the jobs which normally would have beendelivered by men whoare on strike,that under those circumstancesthosemen,thosemanagement people would be acting as strikebreakers and that ifan outside truckingcompanywere employed tomake a delivery that normally would have been made by men whowere on stoke,that under those circumstances those men would beacting as strike breakers And if the members of Local Union Number3undertook to do workthatnormally would have been done bystrikers, that those members of Local Union Number 3 under thosecircumstances would be acting as strike breakers.Imade some reference to trade union principles, yessomething to the effect that if we wereto be true to the tradeunion principles,that therewould be no basis for men workingwas that the refusal to accept deliveries was a trade unionstand based upon the conviction that the work was in thenature of strikebreaking.6The IBEW constitution and the bylaws of Local 3prohibit individual strike action by union members andcontainotherprovisions for discipline of offendingmembers.No action has been taken by Local 3 todiscipline any member for refusal to accept delivery of orinstallmaterialsor to work with Telco managementpersonnel in connection with this controversy. The recorddoes not disclose that there is any contractual provisionbetween Local 3 and any of the contractors against strikesor interruption of work.On October 20, 1971, a temporary restraining order wasissued by the United States District Court against Local 3prohibiting unlawful interruption of work.C.Interruptions ofWorkIn the meantime, a number of interruptions had occurredon Manhattan projects since the August 31 meeting ofMcCall, Van Arsdale, and the contractors' representatives.Thus, on September 9, 1971, employees of Comstock on ajob at 94th and Park Avenue, and employees of Lord on ajob on Madison Avenue, refused to install telephone wireand cable, presumably because the delivery of thematerials involved "strike breaking" as defined by BusinessManager Van Arsdale.On September 10, 1971, Arthur Smith, a foreman forLivingston and a member of Local 3, advised TelcoSupervisor McCall that he was unable to do a job at OneLiberty Plaza on which cable had been delivered bymanagementpersonnel. On the same day, employees ofLivingston on a job at 1409 Broadway refused to acceptdelivery of Telco materials from "strikebreakers."On September 17, 1971, Saul Werboff, a Livingstonforeman and a member of Local 3, advised McCall thatLivingston's electricians on ajob at 919 Third Avenue hadrefused to install material because it was delivered byTelco personnel.On October 22, 1971, employees of Comstock refused toinstallmaterialat the 94th and Park Avenue job and onanother job located at 450 Park, because they would notwork with Telco management personnel on the job.under those circumstances.Something to that effect.4Thus,he testified in part as follows-My personal view is that under no circumstances should a tradeunionist ever accept thephilosophyof working with a strike breaker.This,he further testified, would include accepting deliveries made bymanagement personnel during a strike and joint pulls with personnelperforming workordinarilydone by strikersIdo not believe that a trade unionist under any circumstance shouldwork with a strike breaker.Now if the stoke breaker is at the end of a [pull 1, under thosecircumstances I think that the man should not work with that strikebreaker If it's a situation where a strike breaker is makinga delivery,then I think that a trade unionist should not accept thatdelivery5As seen in the transcript-Q.You hold thoseviews strongly,do you not'iA.Very strongly.6 Thus,McCall'stestimony is that at this meeting VanArsdalesaid he wassorry but theyhad taken a Trade Union stand that theycouldnotbe in a position of aiding or abetting strike breakers, that heconsidered such work, such material, deliveries to be strike breaking LOCAL UNION3, IBEW331D.Contentions of the PartiesThe General Counsel and Telco contend the following,insubstance: (1) Local 3 induced and encouragedemployees in violation of Section 8(b)(4)(i)(B) of the Actby Business Manager Van Arsdale's statements at theSeptember membership meeting; (2) in accordance withthe testimony of Telco Supervisor McCall, Local 3 violatedSection 8(b)(4)(ii)(B) by Business Manager Van Arsdale'sasserted conduct in (a) telling McCall in substance in theirtwo conversations and (b) in telling the contractorsuperintendents, Fenley, Duffy, and Salerno, that Local 3would not handle or use material delivered to Telcojobsites by Telco personnel or independent truckers and;(3) in any event Local 3 ratified and condoned themembers' refusals to handle by failing to request or orderthe discontinuance of the action, failing to disavow andrepudiate it, and failing to discipline membersfor engagingtherein.Counsel for the Respondent contends, in substance, that(1) the refusals to handle were not secondary action; (2)thatVan Arsdale advised McCall and others, that themembersof Local 3, and not Local 3 itself or Van Arsdale,would probably decline to handle the affected material; (3)thatVan Arsdale's statements at the September unionmeeting were an expression of his concept of trade unionprinciples, devoid of threats or promises, and thus (unlikepicketingwhich involves more than speech) protectedstatements of view under Section 8(c) of the Act and theUnited States Constitution; (4) that Van Arsdale made nothreats, either to members of Local 3 or to any employer;(5) thatsinceLocal 3 made no demands on Telco to force achange in Telco's policies and it merely adhered to tradeunion principles,no violation of Section 8(b)(4) isinvolved; (6) that the material involved was "struck work";(7) that if interruptions of work occurred they weresporadic anddeminimisincomparison with the quantumof uninterrupted performances; and (8) that in any eventthe proviso to Section 8(b)(4) authorizes the refusal tohandle the deliveries in this case since CWA was arepresentative of Telco's employees on stnke.7E.ConclusionsI conclude that the evidence establishes the violation ofSection 8(b)(4)(i) and (ii)(B) alleged in the complaint. I amof the opinion that Business Manager Van Arsdale'sstatements to Local 3 members at the September meetingrThe proviso reads as followsProvided,That nothing contained in this subsection (b) shall beconstrued to make unlawful a refusal by any person to enter upon thepremises of any employer(other than his own employer),iftheemployees of such employer are engaged in a strike ratified orapproved by a representative of such employees whom such employeris required to recognize under this Act8As the United States Supreme Court saidinInternationalBrotherhoodof ElectricalWorkers v N LR B (Samuel Langer),341 U S. 694 (1951)The words "induce or encourage"are broad enough to include in themevery form of influence and persuasionSee also Local349 IBEW (Dade Sound),149 NLRB 430 at 438, enfd 357F 2d 579 (CA. 5, 1969)In theLangercase,supra,in finding free speech principles inapplicable,the SupremeCourt saideThe remedial function of Sec 8(c) is to protect noncoercivespeech.in furtherance of a lawful object It serves that purposeof the local constituted inducement and encouragement byLocal 3 of employees of Telco's contractors to refuse tohandle or install the material in controversy. In the absenceof persuasive proof to the contrary (of which I find none),the resulting refusals of Local 3 members to handle orinstall the involved material, whether viewed as individualor as concerted acts, are to be deemed a consequence ofLocal 3's inducement and encouragement. To the extentthat BusinessManager Van Arsdale denied making thestatements attributed to him by Telco Supervisor McCall, Ido not find it necessary to decide whether the statementswere made.I acceptBusinessManager Van Arsdale's denial that heinstructed Local 3 members not to handle or install thedisputedmaterial; I credit his assertion that he did notthreaten them with punitive action if they handled orinstalled the material; I find credible his statement that inhis discussions of the problem with Local 3 members, atthemembership meeting or otherwise, he sought only toclarify for the benefit of the members what action inconnection with handling the material would constitutestrikebreaking under trade union principles. Finally, Iaccept his testimony that he advised the members that eachmust decide for himself what action to take and that, as heput it in his evidence, Local 3 had "no instructionsper seregarding the matter."Nevertheless, I find that, regardless of his actual intent,Van Arsdale's statementsto the Local 3 members at themembershipmeeting mustbe interpreted as inducementand encouragement of them by Local 3 to decline tohandle or install the material in controversy. Threats orforce are not required to establish a violation of Section8(b)(4)(i)(B) of the Act. It is enought that the union'sconduct induces, encourages, or persuades. Since theobject of the conduct is unlawful,it isnot protected speechwithin the meaning of the proviso of the Act (Sec. 8(c)), orthe United States Constitution.8In the context of the discussion at the membershipmeeting concerning the problem, and the circumstancesunder whichBusinessManager Van Arsdale's statementsthere were made, his utterances constituted more than anisolated declaration of individual view. They were anexpression of an informed position on a question of basictrade union principle, delivered at an official meeting oftrade unionists by one of their titular leaders, for thepurpose of advising the constituency that proper principlecalled for the invocation of a boycott by individualadequatelywithout extending its protection to speechor picketing infurtherance of unfairlaborpractices such as are definedin Sec 8(b)(4)The generalterms of Sec.8(c) appropriately give way to the specificprovisions of Sec.8(bX4)5.The prohibitionof inducement or encouragementof secondarypressureby Sec 8(b)(4XA)carries no unconstitutional abridgment offree speech The inducement or encouragement in the instant case tookthe form of picketingfollowed bya telephone call emphasizing itspurposes.The substantive evil condemnedby Congress in Sec8(b)(4) is thesecondary boycottand we recently have recognized theconstitutional right of states to proscribe picketing in furtherance ofcomparablyunlawful objectives There is no reasonwhy Congress maynot do likewiseItwillbe noted that the principlestated by the Court is applicable toeither "speech or picketing." (Emphasis supplied ) 332DECISIONSOF NATIONALLABOR RELATIONS BOARDmembers of the Union. In such a context, the expression ofMr. Van Arsdale's strongly held views, personal thoughthey were, are translatable only into an encouragement ofthe members to support those views by appropriate action.And they were so supported. I do not find it possible, inthat setting, to appraise utterances from a union executivedeclared by the Union's bylaws to be "solely responsiblefor results in the field,"9 as something severable from hisofficialpersonality-a philosophical formulation of de-tached private view, flowing from the disembodied spirit ofanother and more remote Van Arsdale unrelated to theofficer of Local 3 who was uttering the wordsWithout doubt, Mr. Van Arsdale has a constitutionalright to the free expression of a personal view, asdistinguished from a view as the business manager of Local3.When, however, in his role of business manager he chosethe podium of Local 3 and one of its official meetings, andin the course of an official report on official matters, toespouse boycotting for the guidance of union members ona vital question of trade union philosophy affecting theperformance of theirjobs, those views cannot be construedother than as an authoritative union interpretation as tothe course union members should follow. That interpreta-tion I deem, in the words of the Supreme Court in theLangercase (341 U.S. 694, 702), to be a "form of influenceand persuasion." That, as Mr. Van Arsdale told themembers, Local 3 had "no instructionsper seregarding thematter," is of no controlling relevance.I therefore conclude that, by the statements of BusinessManager Van Arsdale at the September membershipmeeting, Local 3 induced and encouraged employees ofTelco's contractors to refuse to handle or install materialsdelivered to jobsites of the contractors by Telco personnelor independent truckers, or to work with such personnel, insituations in which such deliveries or work had previouslybeen done by striking employees of Telco.The inducement and encouragement having resulted inan interruption of business between Telco and its contrac-tors, the conduct of Local 3 also operated as a restraintupon secondary and neutral employers. It thereforeconstituted a violation of Section 8(b)(4)(u)(B) of theAct.i° The violation of both parts (i) and (ii) of Section8(b)(4) is thus established regardless of what BusinessManager Van Arsdale told Telco Supervisor McCall, ortold representatives of Telco's contractors, concerning thehandling of the disputed material. It is therefore notnecessary to decide that conflict in testimony. In thiscontext, the failure of Local 3 to request or orderdiscontinuance of the work interruptions, or to disavow orrepudiate them, or to discipline union members for theinterruptions, is academic.Manifestly, such forebearanceby Local 3 is an expectable concomitant of the violationfound.To the extent necessary for decision, the foregoingfindings and conclusions dispose of all contentions of theparties, either expressly or implicitly. Any contentions notexpressly disposed of have been considered and rejected.9Art VI,sec 1, Bylawsof Local 310Local 370, United Association of Journeymen (Baughan Plumbing, Inc),157 NLRB 20,Local Union No 3, IBEW(Bisantz ElectircCo, Inc),192NLRB No 6311 In the eventno exceptionsare filed asprovided by Sec 102 46 of theREMEDYThe General Counsel andTelcorequest a broad order,based upon prior violationsby Local 3 andreasonableexpectancy that Local 3's unlawful conduct will recur. Ifind the requests in order.In several prior cases involving somewhat similarsituations,the Board has found that Local 3 interfered withbusiness relations between Telco and contractors byconduct violativeof the Act.SeeLocal3, IBEW (New YorkTelephoneCo.),140 NLRB 729, enfd. 325 F.2d 561 (C.A. 2,1963);Local3, IBEW(Western ElectricCorp.),141 NLRB888;Local3, IBEW (New York Telephone Co.),193 NLRBNo. 111. It is seen that all of these decisions are within thepast 8 years,and one very recent.In these circumstances, it would appear that furtherconduct of the same or similar nature may be anticipatedand an order broad enough to cover such recurrence isappropriate.Such an order will therefore be recommended.CONCLUSIONS OF LAW1.New York Telephone Company, J. Livingston '&Co., L. K. Comstock and Co., and Lord Electric Co., areeach employers engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2.Local Union No. 3, International Brotherhood ofElectricalWorkers,AFL-CIO, is a labor organizationwithinthemeaning of Section 2(5) of the Act.3.By inducing and encouraging its members employedby Comstock, Lord, and Livingston to refuse to handle orinstallmaterial delivered to jobsites by Telco personnel orpersons other than striking personnel of Telco, or to refuseto work with such persons, where deliveries or work hadformerly been done by the strikers, and coercing andrestrainingComstock, Lord, and Livingston to ceasehandling such material with an object of compellingComstock, Lord, and Livingston to cease doing businesswith Telco, Local 3 engaged in unfair labor practiceswithin the meaning of Section 8(b)(4)(i) and (ii)(B) of theAct.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed: [[ORDERLocalUnion No. 3, International Brotherhood ofElectricalWorkers, AFL-CIO, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a) Inducing or encouraging individuals employed by J.Livingston & Co., L. K. Comstock and Co., Lord ElectricCo., or by any other person engaged in commerce or in anindustryaffecting commerce, to engage in strikes orRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes LOCAL UNION3, IBEW333refusals in the course of their employment to use,manufacture, process, accept, transport,install,or other-wise handle or work on any goods,materials,or commodi-ties, or to perform any services.(b)Threatening, coercing, or restraining Comstock,Lord, Livingston, or any other person engaged in com-merce or in an industry affecting commerce, where ineither case, an object of Local 3 is to force or requireComstock, Lord, Livingston, or any other employer orperson to cease doing business with New York TelephoneCompany, or with any other employer or person.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post in conspicuous places in its business offices,meeting halls, and all places where notices to members arecustomarily posted, copies of the attached notice marked"Appendix." 12 Copies of the notice, on forms provided bythe Regional Director for Region 2, after being signed byLocal 3's representatives, shall be posted by it immediatelyupon receipt thereof and be maintained by it for 60consecutive days thereafter in conspicuous places, includ-ing all places where notices to members are customarilydisplayed.Reasonable steps shall be taken by Local 3 toinsure that said notices are not altered, defaced, or coveredby any other material.(b) Sign and mail copies of said notices to theRegionalDirector for posting by Livingston, Comstock, Lord, andTelco, if they are willing, at locations where notices to theiremployees are customarily posted.(c)Notify the Regional Director for Region 2, in writing,within 20 days from receipt of this Decision, what stepsLocal 3 has taken to comply herewith.1312 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National Labor Relations Board."13 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 2, in writing, within 20 days fromthe date of this Order, what steps Local 3 has taken to comply herewith "APPENDIXof ElectricalWorkers, AFL-CIO, and employees of J.Livingston & Co., L. K. Comstock Co., Lord Electric Co.,and New York Telephone Co.Pursuant to the recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act,we hereby notify you that:WE WILL NOT induce or encourage individualsemployed by Livingston, Comstock, Lord, or by anyother person engaged in commerce or in an industryaffecting commerce, to engage in strikes or refusals inthe course of their employment to use, manufacture,process, accept, transport,install,or otherwise handleor work on any goods, materials, or commodities, or toperform any services.WE WILL NOT threaten, coerce, or restrain Comstock,Lord,Livingston, or any other person engaged incommerce or in an industry affecting commerce, wherein either case, an object of Local 3 is to force or requireComstock, Lord, Livingston, or any other employer orperson to cease doing businesswithNew YorkTelephone Company, or with any other employer orperson.LOCAL UNION No. 3,INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS,AFL-CIO(Labor Organization)DatedBy(RepresentativeTitle)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 36th Floor, FederalBuilding, 26 Federal Plaza, New York, New York 10007,Telephone 212-264-0300.NOTICE TOEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo all membersof Local No.3, International Brotherhood